                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF KENTUCKY
                     CENTRAL DIVISION at LEXINGTON


SUSAN MYERS,                       )
                                   )
     Plaintiff,                    )               Case No.
                                   )           5:19-cv-311-JMH
v.                                 )
                                   )         MEMORANDUM OPINION
RED CLASSIC TRANSIT, LLC,          )              AND ORDER
COCA-COLA CONSOLIDATED and         )
WILLIAM STINSON,                   )
                                   )
     Defendants.                   )

                               ***
     This matter is before the Court on the Defendants’ Notice of

Removal.   [DE 1].    Myers requests the Court remand this case to

the Fayette Circuit Court, arguing this Court does not have subject

matter jurisdiction. [DE 9]. In particular, Myers alleges that

Defendant, William Stinson (“Stinson”), is a Kentucky resident,

like herself. As a result, she argues that the lack of complete

diversity amongst the parties destroys diversity jurisdiction over

the instant action. [Id].

     The Defendants disagree.    [DE 8].   They claim that Myers has

no colorable cause of action against Stinson and Myers fraudulently

joined Stinson solely to defeat diversity jurisdiction.      [Id.].

Thus, the Defendants request the Court dismiss the claims against

Stinson    and   retain   jurisdiction.     [Id.].   After   careful

consideration, the motion to remand is, and hereby shall be,

GRANTED.
              I.     FACTUAL BACKGROUND AND PROCEDURAL HISTORY

A.   Factual Background

     On May 1, 2018, Plaintiff, Susan Myers (“Myers”), began

working as a transport driver for Defendant, Red Classic Transit,

LLC (“Red Classic”), in Lexington, Kentucky. [DE 1-1 at 2, PageID

#10, ¶¶ 5-6].      Every day Myers reported to the Lexington facility

to receive her orders for the day, and regularly transported

freight for Red Classic to facilities in Cincinnati, Ohio. [Id. at

2, PageID #10, ¶¶ 6-7].

     Myers was the only female transport driver at the Lexington

office, [Id. at 2, PageID #10, ¶ 9], and was one of the only female

drivers in the entire Red Classic organization.        [Id. at 2, PageID

#10, ¶ 10].        Myers never met any other female transport driver

employed by Defendant, Coca Cola Consolidated, Inc. (“Coca Cola”)

[Id. at 2, PageID #10, ¶ 11].

     While Myers drove trucks alone, she regularly interacted with

other employees of Red Classic and Coca Cola, whom she understood

to be her coworkers.      [Id. at 2, PageID #10, ¶ 8].      Myers alleges

that on numerous occasions, her male colleagues made offensive,

uninvited,    and    unwanted   verbal   comments   about   her   breasts,

buttocks, and physical appearance.       [Id. at 2-3, PageID #10-11, ¶¶

12-13].

     In September 2018, Myers alleged she was embarrassed by such

an incident, and reported it the same day to her supervisor,

                                     2
Defendant William Stinson (“Stinson”) over the phone.         [Id. at 3,

PageID #11, ¶ 15].     Stinson allegedly laughed at Myers’s report,

failed to investigate the report, failed to report her allegations

to anyone up the chain of command, and ultimately failed to take

any steps to further address this behavior or to prevent similar,

future behavior.   [DE 1-1 at 3, PageID #11, ¶16].

     The Lexington facility, where Myers regularly worked, had a

single occupant, unisex restroom, which was equipped with both a

toilet and a urinal. [Id. at 3, PageID #11, ¶ 17].          The restroom

had a door lock as well.    [Id.].       However, in December 2018, while

Myers was using the restroom, a male employee kicked open the door

and proceeded to urinate in the urinal in front Myers. [Id.].        She

protested, but the male employee rebuffed her protests.         [Id.].

     Myers, once again, reported this embarrassing event to her

supervisor, Stinson.     [Id. at 3, PageID #11, ¶ 18].          However,

Stinson allegedly, once again, failed to investigate, report, or

otherwise address the December 2018 restroom incident.         [Id. at 3-

4, PageID #11-12, ¶¶ 19].

     In addition to the September and December incidents, Myers

further alleges that a Coca Cola dock worker verbally berated her

on three (3) separate occasions.          [Id. at 4, PageID #12, ¶ 20].

Myers believes she was singled out for this verbal hostility due

to her sex.   [Id.].    In any event, Myers reported all three of

these upsetting and embarrassing incidents to Stinson.         [Id. at 4,

                                     3
PageID #12, ¶ 21].         She also reported the third event to her

regional manager, Emily Goodman.           [DE 1-1 at 4, PageID #12, ¶ 21].

Again,    Myers    alleges    that    Stinson    and    Goodman    failed    to

investigate, report, or correct the behavior underlying these

three incidents.      [Id. at 4, PageID #12, ¶ 22].

      Later, Stinson allegedly told Myers that the Defendants “were

not happy” about the “HR situation,” referencing the Myers’s

reports of sexual harassment and hostile work environment.                  [Id.

at 4, PageID #12, ¶ 23].        Then, during the final two (2) weeks of

Myers’s employment, she was assigned fewer hours than normal. [Id.

at 4, PageID #12, ¶ 24].        Myers alleges that this was retaliation

for her reports of sexual harassment and hostile work environment.

[Id.].

      On January 17, 2019, Myers was called in to speak with Stinson

and an HR employee of Coca Cola.           [Id. at 4, PageID #12, ¶ 25; Id.

at 5, PageID #13, ¶ 30].             There, Myers allegedly received a

document notifying her that her employer was terminating her for

falsification of time in violation of Defendants’ code of conduct.

[Id.]. In particular, she claims Defendants accused her of logging

two (2) hours of delay time between 5:00 a.m. and 7:00 a.m. on

July 14, 2019 due to ice, sleet, snow, fog, and traffic issues

occurring on July 14, 2019. 1 [Id. at 4-5, PageID #12-13, ¶ 26].


1 This date appears to be a typographical error.      Plaintiff alleges she was
terminated on January 17, 2019 and her Complaint was filed on July 2, 2019.
However, as stated in her complaint, she claims she was fired due to an incident

                                       4
Myers contends that she discontinued her use of the truck for those

(2) two hours in the best interests of the Defendants, after having

observed dangerous road conditions.            [DE 1-1, PageID #5, ¶ 27].

Regardless, she was terminated from her employment.

B.      Procedural History

        On July 2, 2019, Myers filed this action in Fayette Circuit

Court, naming Red Classic, Coca-Cola, and William Stinson as

defendants.     [DE 1-1 at 1-2, PageID #9-10].              In Count I, Myers

alleges that Red Classic and Coca Cola failed to address her

reports    of   sexual    harassment   and    created   a    hostile   work   in

violation KRS 344.040.       [DE 1-1 at 5-6, PageID #13-14, ¶¶ 33-37].

In Count II, Myers alleges that she made Red Classic, Coca Cola,

and Stinson aware that she suffered sexual harassment and a hostile

work environment by reporting such incidents to her supervisors.

[Id. at 6, PageID #14, ¶¶ 38-39].             As a result of her reports,

Myers    alleges   that   Red   Classic,     Coca   Cola,   and   Stinson   each

retaliated against her by, among other things, terminating her

employment on January 17, 2019, in violation of KRS 344.280.                [Id.

at 6-7, PageID #14-15, ¶¶ 40-41].

     Myers contends that she suffered a derogation of her personal

dignity, humiliation, embarrassment, and emotional distress as

well as lost wages and benefits.           [Id. at 6-7, PageID #14-15, ¶¶



occurring on July 14, 2019; a date falling well after she was terminated and,
indeed, falling after the filing of her own Complaint.

                                       5
36-37, 42-43].    For these reasons, Myers requests compensatory and

punitive damages as well as costs and attorney fees.           [Id. at 6-

7, PageID #14-15].

      Notably, Myers alleges that Red Classic and Coca-Cola are

foreign, for-profit corporations conducting business in Kentucky,

with principal places of business in Charlotte, North Carolina.

[Id.].   Myers also alleges Stinson is a “resident of Fayette

County, Kentucky...”      [DE 1-1 at 2, PageID #10].           Myers is a

resident of Jessamine County, Kentucky.      [DE 1-1 at 1, PageID #9].

      On August 6, 2019, the defendants removed this action to

federal court, pursuant to 28 U.S.C. §§ 1332, 1441, and 1446.         [DE

1].   In their Notice of Removal, the defendants claim that Myers

fraudulently     joined   Stinson   in   order   to   defeat    diversity

jurisdiction.    [DE 1 at 2, PageID #2].    As Stinson and Myers share

citizenship in the Commonwealth of Kentucky, this Court ordered

Defendants to show cause why the case should not be remanded.         [DE

4].

      On August 21, 2019, defendants responded to the Court’s show

cause Order, arguing that Stinson was fraudulently joined claiming

that Myers has failed to plead any colorable cause of action

against Stinson. [DE 4]. Accordingly, they argue that Myers claim

against Stinson should be dismissed and that this Court should

retain jurisdiction as the remaining, properly joined parties are

of complete diversity of citizenship. [DE 4].

                                    6
     On September 5, 2019, Myers responded, arguing that she has

a colorable cause of action against Stinson for retaliation under

KRS 344.280.     [DE 9].     Thus, she argues that her claim against him

should not be dismissed. [Id.].                As a result, she contends that

there is not complete diversity amongst the parties, and that

removal was inappropriate. [Id.]. Accordingly, she states this

Court should remand this action to the Fayette Circuit Court for

lack of subject matter jurisdiction. [Id.]. The Defendants having

responded   to     the   Court’s    show       cause   Order,   and   Myers   having

replied,    this    matter   is     now    ripe    for   review.      We   construe

Defendant’s response to the Show Cause order as a motion to dismiss

Myers’s claims against Stinson and Myer’s response as a motion to

remand.

                           II.     STANDARD OF REVIEW

     A case filed in state court is removable only if it could

have originally been brought in federal court.                   See 28 U.S.C. §

1441(a) (“[A]ny civil action brought in a State court of which the

district courts of the United States have original jurisdiction[

] may be removed ... to the district court of the United States

for the district and division embracing the place where such action

is pending.”); Lincoln Prop. Co. v. Roche, 546 U.S. 81, 83, 126

S.Ct. 606, 163 L.Ed.2d 415 (2005) (“[Section] 1441 ... authorizes

removal of civil actions from state court to federal court when

the action initiated in state court is one that could have been

                                           7
brought, originally, in federal district court.”).         Pursuant to 28

U.S.C. § 1332, federal district courts have original jurisdiction

over civil actions between citizens of different states where the

amount-in-controversy exceeds $75,000.00, exclusive of interest

and costs. 28 U.S.C. § 1332(a).

     The    “statute     has   been   interpreted   to   demand   complete

diversity, that is, that no party share citizenship with any

opposing party.”       Roche, 546 U.S. at 89; see also, Caudill v. N.

Am. Media Corp., 200 F.3d 914, 916 (6th Cir. 2000).         The burden of

establishing diversity jurisdiction is on the removing party.

Coyne ex rel. Ohio v. Am. Tobacco Co., 183 F.3d 488, 493 (6th Cir.

1999).

     When a non-diverse party has been joined as a defendant, “the

removing defendant may avoid remand only by demonstrating that the

non-diverse party was fraudulently joined.” Casias v. Wal-Mart

Stores, Inc., 695 F.3d 428, 432 (6th Cir. 2012) (quoting Jerome-

Duncan, Inc., v. Auto-By-Tel, LLC, 176 F.3d 904, 907 (6th Cir.

1999)).    Fraudulent joinder is a “judicially created doctrine that

provides an exception to the requirement of complete diversity.”

Coyne, 183 F.3d at 493.        Thus, a removing party may remove a case

to federal court if he or she can show that a non-diverse party

was joined for the sole purpose of preventing removal.

     To do so, the removing party must establish the plaintiff has

“no colorable cause of action” against the non-diverse defendant.

                                      8
Saginaw Hous. Comm’n. v. Bannum, Inc., 576 F.3d 620, 626 (6th Cir.

2009). This is a “heavy burden.”            Muriel-Don Coal, Inc. v. Aspen

Ins. UK Ltd., 790 F. Supp. 2d 590, 597 (E.D. Ky. 2011) (quoting

Mayes v. Rapoport, 198 F.3d 457, 463 (4th Cir. 1999)).               Thus, the

focal question for the Court is “...whether there is arguably a

reasonable basis for predicting that the state law might impose

liability on the facts involved.”             Alexander v. Elec. Data Sys.

Corp., 13 F.3d 940, 949 (6th Cir. 1994).

      Moreover,    Kentucky’s     less      burdensome   pleading     standard

applies in evaluating whether the Myers pleaded a “colorable”

claim.   See In re Darvocet, 889 F. Supp. 2d at 940 (“It makes

little sense to measure the state-law viability of such claims,

which were originally filed in state court, by federal pleading

standards.”). Although Kentucky courts have moved in the direction

of adopting the more stringent federal pleading requirements, they

still apply a “notice pleading” standard, where the “central

purpose of pleadings remains notice of claims and defenses.”              Pete

v.   Anderson,    413   S.W.3d   291,   301   (Ky.   2013)(quoting    Hoke   v.

Cullinan, 914 S.W.2d 335, 339 (Ky. 1995)); see also Red Hed Oil,

Inc., v. H.T. Hackney Co., 292 F.Supp.3d 764, 771 (E.D. Ky. 2017).

In fact, Kentucky emphasizes “substance over form and discovery

over pleadings.” V.S. v. Commonwealth, Cabinet for Human Res., 706

S.W.2d 420, 425-26 (Ky.Ct.App. 1986).



                                        9
     Thus, in the instant action, the Court must determine if Myers

has a colorable cause of action against Stinson under Kentucky’s

notice pleading standard.           Jerome-Duncan, 176 F.3d at 907; see

also, Coyne, 183 F.3d at 493. If the claim is so frivolous that it

has no hope of success, the Court presumes that the plaintiff made

the claim for the sole purpose of preventing removal, and thus

will retain jurisdiction.         Bannum, Inc., 576 F.3d at 626.

      However, if there is even a “glimmer of hope,” there is no

fraudulent joinder.        Hartley v. CSX Transp. Inc., 187 F.3d 422,

426 (4th Cir. 1999). If so, the Court must remand this action for

lack of subject matter jurisdiction because Stinson and Myers are

unquestionably citizens of the Commonwealth. If not, the Court

must dismiss Myers claim against Stinson and allow the matter to

proceed    before   this   Court.     In     deciding   whether    Stinson      was

fraudulently    joined,     the     Court    “must    resolve     all   disputed

questions of fact and ambiguities in the controlling ... state law

in of the non-removing party.”

                               III. ANALYSIS

     Defendants make two arguments in support of their contention

that Stinson was fraudulently joined to defeat diversity.                [DE 8].

First, they argue that Myers has no colorable cause of action

against    Stinson,    asserting      that    Myers     failed    to    state    a

discrimination claim against Stinson upon which relief can be

granted.    [Id. at 4-6, PageID #71-73].         In particular, Defendants

                                       10
argue that Myers may only assert a claim for discrimination under

KRS 344.040 against her employer, not her supervisor.                                    [Id.].

Second, Defendants argue that Myers failed to state a retaliation

claim against Stinson.           [Id. at 6-12, PageID #73-78].                            Here,

Defendants      argue   that        application              of    the        intra-corporate

conspiracy doctrine bars Myers’s retaliation claim because she did

not allege that Stinson was acting outside of his capacity as an

agent of Red Classic and/or Coca Cola.                        [Id.].      We disagree and

will address each argument in turn.

                                               A.

       Defendants first argue that Myers’s complaint fails to state

a discrimination claim against Stinson and, thus, argue that

Stinson was fraudulently joined.                    [DE 8 at 4-6, PageID #71-73].

In particular, Defendants contend that because Stinson was Myers’s

individual      supervisor,     he       is    not       a    proper      defendant      to    a

discrimination      claim     for    sexual         harassment           or    hostile    work

environment under KRS 344.040.                [Id.].

       This argument simply misses the mark because Myers makes no

such claim. It is true, as Defendants state, that discrimination

claims under KRS 344.040 may only be brought against an employer.

Morris v. Oldham Cnty. Fiscal Court, 201 F.3d 784, 793-94 (6th

Cir.   2000).      In   fact,   language            of       KRS   344.040(1)      expressly

provides: “(1) It is an unlawful practice for an employer:(a)...to

discriminate       against          an        individual...because                  of        the

                                              11
individual's...sex... .”     (emphasis added).      For purposes of KRS

344.040(1), an “employer” means “a person who has fifteen (15) or

more employees for each working day in each of twenty (20) or more

calendar weeks in the current or preceding year, and any agent for

such person.”      See KRS 344.030(2).      The Sixth Circuit has held

that an individual employee/supervisor, who does not qualify as an

employer, may not be held liable for discrimination under KRS

Chapter 344.    Wathen v. General Elec. Co., 115 F.3d 400, 405-406

(6th Cir. 1997); see also, Stacy v. Shoney’s, Inc., 142 F.3d 436

at *2(6th Cir. 1998).     Thus, Defendants argue that because Stinson

was not Myers’s employer for purposes of KRS 344.040, he cannot be

liable for such acts.

      However, it is clear from Myers’s complaint that she makes

no discrimination claim against Stinson.        [DE 1-1 at 5-7].

Thus, this argument necessarily fails.

                                     B.

      Next, Defendants argue that Myers failed to state a colorable

retaliation claim against Stinson.         [Id. at 6-12, PageID #73-78].

In   particular,   they   contend   that    application   of   the   intra-

corporate conspiracy doctrine bars Myers’s retaliation claim.

      Myers brings only one claim against Stinson.             She alleges

Stinson retaliated against her, in violation of KRS 344.280, by

reducing her hours and ultimately terminating her employment. [DE



                                    12
1-1 at 4-5, PageID #12-13, ¶¶ 24-25, 30].                  The language of KRS

344.280 provides:

             It shall be unlawful practice for a person, or
             for two (2) or more person to conspire: (1) to
             retaliate or discriminate in any manner
             against a person because he has opposed a
             practice declared unlawful by this chapter, or
             because he has made a charge, filed a
             complaint,     testified,     assisted,     or
             participated    in   any    manner   in    any
             investigation, proceeding, or hearing under
             this chapter.

        Notably,    courts     have   held    that   not   only   employers,   but

individuals like Stinson, can be held liable for retaliation under

KCRA.     See Morris v. Oldham Cty. Fiscal Ct., 201 F.3d 784, 793-94

(6th Cir. 2000); Brooks v. Lexington-Fayette Urban County Housing

Authority, 132 S.W.3d 790, 808 (Ky. 2004).

      To make a prima facie case of retaliation under KRS 344.280,

a plaintiff must show: “(1) [s]he engaged in protected activity,

(2) the employer knew of the exercise of the protected right, (3)

an adverse employment action was subsequently taken against [her],

and   (4)   there    was   a   causal   connection     between     the   protected

activity and the adverse employment action.”                 Roof v. Bel Brands

USA, Inc., 641 Fed. App’x. 492 (6th Cir. 2016) (quoting Hamilton

v. Gen. Elect. Co., 556 F.3d 428, 435 (6th Cir. 2009); see also,

McBrearty v. Ky. Comty. & Texh. Coll. Sys., 262 S.W.3d 205, 212

(Ky. Ct. App. 2008).




                                         13
     Here, Myers has alleged facts to support such a cause of

action under state law pleading standards.        First, Myers asserts

that colleagues made numerous offensive, uninvited, and unwanted

sexual comments to her about her physical appearance, that she

believed that she was being sexually harassed and subjected to a

hostile    work    environment,   and    subsequently   reported   these

incidents.     [DE 1-1 at 2-4, 6 PageID #10-12, 14 ¶¶ 8, 12-13, 15-

22, 38].   Second, Myers claims that she put her employer on notice

by reporting these alleged incidents to her supervisor, Stinson,

[Id. at 3, PageID #11, ¶ 18], and to her Regional Manager, Emily

Goodman.     [DE 1-1 at 4, PageID #12, ¶ 21].     Third, Myers alleges

that she suffered an adverse employment action when her hours were

reduced and she was ultimately terminated from her employment. [DE

1-1 at 4-5, PageID #12-13, ¶¶ 24-25, 30].          Finally, she claims

that there was a causal connection between her reporting and the

reduction in her hours and eventual termination.        [DE 1-1 at 4-5,

PageID #12-13, ¶¶ 24-25, 30].           In particular, she states that

subsequent to her reporting these incidents, Stinson told her that

Defendants were “not happy” about how the “HR situation” worked

out, referencing her reports of sexual harassment and hostile work

environment.      [Id. at 4, PageID #12, ¶ 24].    As a result, we find

that Myers has alleged a prima facie case of retaliation against

Stinson.     Roof v. Bel Brands USA, Inc., 641 Fed. App’x. 492 (6th

Cir. 2016).

                                   14
       Defendants argue that the intra-corporate conspiracy doctrine

bars Myers’s KCRA retaliation claim.           [DE 8 at 6-11, PageID #73-

78].    Under Kentucky law, the intra-corporate conspiracy doctrine

states that “a corporation cannot conspire with its employees, and

its employees, when acting within the scope of their employment,

cannot conspire with its employees, when acting within the scope

of their employment, cannot conspire amongst themselves.”                Cowing

v. Commare, 499 S.W.3d 291, 294 (Ky. App. 2016).               This is because

“a corporation can only act through its agents[,]” and a conspiracy

involves     “two   or   more   persons[.]”         Id.    (internal   citations

omitted).

       Defendants rely primarily on Cowing, McGee, and Dunn, arguing

that the intra-corporate conspiracy doctrine is applicable to

Myers’s retaliation claims. [DE 8 at 6-11, PageID #73-78].                     In

McGee, the plaintiff alleged her employer, Continental Mills, Inc.

and two employees of Continental conspired to wrongfully terminate

her    in   violation    of   KRS   342.197   and    KRS    344.280.   McGee   v.

Continental Mills, Inc., Civ. Action No. 5:09-cv-155, 2009 WL

4825010, *1 (W.D. Ky. Dec. 11, 2009).                The Western District of

Kentucky held that the intra-corporate conspiracy doctrine barred

the    conspiracy claims because McGee did not “...argue or allege

that [the employees] were acting outside of an agency capacity at

any time.”      Id. at *2.      Less than a year later, the Dunn court

confronted a nearly identical claim.          Dunn v. Gordon Food Serv.’s,

                                       15
Inc., Civ. Action No. 3:10-cv-355, 2010 WL 4180503, at *2 (W.D.

Ky. Oct. 20, 2010).      In Dunn, like McGee, the plaintiff brought a

KRS 344.280 claim, alleging her direct supervisor conspired with

her employer to violate KRS Chapter 344.              Id. at *1.    Due to the

similarities in the claims, the Western District found “...no

reason in departing from [the McGee] decision[,]” and held that

the intra-corporate conspiracy doctrine barred Dunn’s conspiracy

claim.

      The Cowing court was the first Kentucky court to address the

application of the intra-corporate conspiracy doctrine in the

context of claims brought under KRS 344.280.              Cowing v. Commare,

499 S.W.3d 291 (Ky. App. 2016).          In Cowing, the plaintiff claimed

his   managing   agent   “aided    and   abetted,”     his   employer    in   its

discriminatory practices in violation of KRS 344.280.               Cowing, 499

S.W.3d   at   292-93.     The     Cowing    court     reasoned    that   “[l]ike

conspiracy, the act of aiding and abetting provides for secondary

liability based on the conduct of a multiplicity of actors acting

in concert.”     Id. at 295.    As a result, the Cowing court held that

the   intra-corporate    conspiracy        doctrine    applied,    barring    the

plaintiff’s aiding and abetting claim.           Id.

      The Defendants urge the Court to reach the same result here.

[DE 8 at 6-11, PageID #73-78]. Defendants specifically argue that,

like the plaintiff in Cowing and McGee, Myers failed to allege

Stinson acted outside his capacity as an employee in retaliating

                                      16
against her.    [Id. at 7, PageID #74]. Defendants claim this

omission is fatal to Myers’s retaliation claim. [Id.]. In doing

so, Defendants imply that that, like the “aiding and abetting” and

“conspiracy”   claims     in   McGee,      Dunn,    and   Cowing,   Myers’s

retaliation claim, too, should be barred by the intra-corporate

conspiracy doctrine.

     Not so.   Retaliation claims are different from “aiding and

abetting” and “conspiracy” claims.            See Cobble v. Yamamoto FB

Engineering, Inc., Civ. Action No. 3:16-cv-566, 2017 WL 88992 (W.D.

Ky. Jan. 9, 2017).      As noted in Cowing, “conspiracy” and “aiding

and abetting” claims are similar in that they “...provide[] for

secondary liability based on the conduct of a multiplicity of

actors acting in concert.”          Cowing, 499 S.W.3d at 295.          When

confronted with the very issue before this Court, the Cobble court

noted that retaliation claims, on the other hand, do not require

multiple actors acting in concert.          Cobble, Civ. Action No. 3:16-

cv-566, 2017 WL 88992, at *3.             Instead, KRS 344.280 expressly

forbids   retaliation    by    “a   person,”    plainly    permitting    the

imposition of liability on individuals.             Id. (citing Morris v.

Oldham Cty. Fiscal Court, 201 F.3d 784, 794 (6th Cir. 2000).

Accordingly, the Cobble court found that a retaliation claim

brought against a supervisor under KRS 344.280 is not barred by

the intra-corporate conspiracy doctrine.           Id.



                                     17
      Here, Myers makes a virtually identical claim. She states

that Stinson retaliated against her in violation of KRS 344.280.

[DE   1-1].    As    a   result,   like    Cobble,    we   find       that   Myers’s

retaliation claim against Stinson is not barred by the intra-

corporate conspiracy doctrine. Thus, we find “...there is arguably

a reasonable basis for predicting that the state law might impose

liability on the facts involved.”              Alexander v. Elec. Data Sys.

Corp., 13 F.3d 940, 949 (6th Cir. 1994).

                               IV.   CONCLUSION

      Myers and Stinson are both Kentucky residents.                  Because Myers

has alleged a colorable retaliation claim against Stinson, he was

not fraudulently joined. Thus, Defendants have failed to establish

the   complete       diversity     required      removal,       and      remand   is

appropriate.

      Accordingly, IT IS ORDERED as follows:

      (1)     That   Defendants    Red    Classic    Transit,     LLC,    Coca-Cola

Consolidated, and William Stinson’s motion, [DE 8], is, and hereby

shall be DENIED;

      (2)     That Plaintiff’s motion, [DE 9], is, and hereby shall be

GRANTED;

      (3)     That this action SHALL BE REMANDED to the Fayette Circuit

Court; and

      (4)     That this action SHALL BE STRICKEN from the active

docket.

                                          18
This the 18th day of November, 2019.




                          19
